11 N.J. Super. 502 (1951)
78 A.2d 619
ELIZABETH B. WADSWORTH, PLAINTIFF-APPELLANT,
v.
THE BOARD OF ADJUSTMENT OF THE TOWNSHIP OF BEDMINSTER, IN THE COUNTY OF SOMERSET, STATE OF NEW JERSEY, AND LESLIE M. APGAR, BUILDING INSPECTOR OF THE TOWNSHIP OF BEDMINSTER, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued January 29, 1951.
Decided February 5, 1951.
*506 Before Judges FREUND, PROCTOR and ROGERS.
Mr. Robert R. Daly argued the cause for the plaintiff-appellant (Messrs. Daly, Hillis, Hall & McCormick, attorneys).
Mr. Leon Gerofsky argued the cause for the respondents (Mr. William T. Stewart, Jr., of counsel).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Brennan in the court below.